                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

MELANIE GARRETT,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:12-cv-09075

ETHICON, INC., et al.,

                           Defendants.


                     MEMORANDUM OPINION AND ORDER

      Pending are (1) Defendants’ Motion to Dismiss with Prejudice or for Other

Relief, filed on June 22, 2017 [ECF No. 19]; and (2) Plaintiff’s Response in Opposition

to Defendant’s Motion to Dismiss and Plaintiff’s Motion to Remove from Wave 6, filed

on July 6, 2017 [ECF No. 22]. In their Motion, defendants Ethicon, Inc., Ethicon LLC

and Johnson & Johnson (collectively “Ethicon”) seek dismissal of plaintiff’s case with

prejudice based on plaintiff’s failure to timely serve a Plaintiff Fact Sheet (“PFS”) in

violation of Pretrial Order # 251. [ECF No. 19]. In response, plaintiff’s counsel opposes

the Motion, indicating that he has repeatedly attempted to communicate with

plaintiff with no response. Plaintiff’s counsel requests that plaintiff be removed from

Wave 6 because of these communication difficulties. [ECF No. 22]. Ethicon opposes

the request for removal from Wave 6. [ECF No. 23].

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,
Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to comply with discovery deadlines including the filing

of a PFS in compliance with the court’s previous pretrial order.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 19] is

GRANTED in part to the extent Ethicon seeks dismissal and DENIED in part insofar

as Ethicon seeks dismissal with prejudice. The court further ORDERS that Plaintiff’s

Motion to Remove from Wave 6 [ECF No. 22] is DENIED. The court ORDERS that

Ethicon, Inc., Ethicon LLC and Johnson & Johnson are dismissed without prejudice.

No other defendants remain, and the case is stricken from the docket and closed. All

other pending motions are DENIED as moot.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and any unrepresented party.

                                         ENTER: October 15, 2019




                                           2
